EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Foster (#24560) on 4/12/2021.

The application has been amended as follows: 
Claim 1:
A method for improving and protecting cardiovascular and mental functions of a human who is seated and engaged in reduced physical activity, the method comprising:
(a)    supporting a human body on a support having a plurality of electrodes that are arranged in an array, the array of electrodes spaced laterally and longitudinally with respect to the human body, the array extending from an inferior position at and along the feet of the human body to a more superior position at the neck or shoulders of the supported human body, the human body support also including arm rests having the array of electrodes also extending along the arm rests;
(b)    sensing a measurable parameter of the human body and delivering the parameter as a signal to a controller, the parameter being capable of indicating the presence of drowsiness in the human body;

(d)    applying a wave of electrical stimuli to the array of electrodes automatically, by the controller and against the human body in response to detection of the sensed measurable parameter within said range, the electrical stimuli causing periodic tightening and relaxing of proximate muscles, the wave progressing in a direction from the inferior position on the human body at and including the feet of the human body to the more superior position at and including the neck or shoulders of the human body, and also progressing along the arm rests.


Claims 9-15: Cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a method for improving and protecting cardiovascular and mental functions a human who is seated and engaged in reduced physical activity that includes: a) supporting a human body on a support having a plurality of electrodes that are arranged in an array, the array of electrodes spaced laterally and longitudinally with respect to the human body, the array extending from an inferior position at and along the feet of the human body to a more superior position at the neck or shoulders of the supported human body, the human body support also including arm rests having the array of electrodes also extending along the arm 
	The closest prior art of record is Fung in view of Masuo in view of Rodriguez in view of Reese in view of Uber. Fung in view of Masuo in view of Rodriguez in view of Reese in view of Uber discloses a method for improving and protecting cardiovascular and mental functions a human who is seated and engaged in reduced physical activity that includes: a) supporting a human body on a support having a plurality of electrodes that are arranged in an array, the array of electrodes spaced laterally and longitudinally with respect to the human body, the array of electrodes spaced laterally and longitudinally with respect to the human body, the array extending from an inferior position of the human body to a more superior position of the supported human body, the human body support also including arm rests having the array of electrodes also extending along the arm rests, b) sensing a measurable parameter of the human body and delivering the parameter as a signal to a controller, the parameter being capable 
	However, Fung in view of Masuo in view of Rodriguez in view of Reese in view of Uber fails to disclose: the array of electrodes extending from an inferior position specifically along the feet of the human body to a more superior position specifically to the neck or shoulders of the supported human body from limitation a) and fails to disclose limitation d) applying a wave of electrical stimuli to the array of electrodes automatically, by the controller and against the human body in response to detection of the sensed measurable parameter within said range, the electrical stimuli causing periodic tightening and relaxing of proximate muscles, the wave progressing in a direction from the inferior position on the human body at and including the feet of the human body to the more superior position at and including the neck or shoulders of the human body, and also progressing along the arm rests. It is important to note that individually, placement of an array of electrodes from the feet to the neck or shoulders and application of a wave of electric stimuli that extends from the feet to the neck or shoulder as claimed individually do not define the invention over the prior art, but rather, it is both of these limitations in combination with the other additionally claimed features being applied specifically to reduce drowsiness that defines this invention over the prior art. Furthermore, nothing in the prior art when viewed with Fung in view of Masuo in view of Rodriguez in view of Reese in view of Uber obviates these deficiencies. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792